DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Flehmig et al. (US 9,296,383 B2) in view of Mondello et al. (US 2022/0237469 A1). 

Regarding claim 1, Flehmig discloses, except for elements highlighted in italicized bold below, a driving control apparatus of a vehicle ( 

    PNG
    media_image1.png
    463
    1096
    media_image1.png
    Greyscale

), the apparatus comprising: 

a processor (

    PNG
    media_image2.png
    566
    461
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    463
    1096
    media_image1.png
    Greyscale

 ) configured to: 

analyze sensing information (

    PNG
    media_image3.png
    430
    1384
    media_image3.png
    Greyscale

 ) and image information (

    PNG
    media_image4.png
    814
    1088
    media_image4.png
    Greyscale

); 

recognize a target object (

    PNG
    media_image5.png
    243
    1100
    media_image5.png
    Greyscale

); 

perform a vehicle behavior scenario of the recognized target object (

    PNG
    media_image6.png
    265
    1079
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    643
    1094
    media_image7.png
    Greyscale

) and

when it is failed to recognize the target object, request a server to recognize the target object; and 

a storage configured to store at least one of: 

information regarding an image similar to the target object; target object information; and priority information for each vehicle behavior scenario based on the target object.

	As noted, Flehmig does not teach:

A:  when it is failed to recognize the target object, request a server to recognize the target object;  and 

B:  a storage configured to store at least one of:  information regarding an image similar to the target object; target object information; and priority information for each vehicle behavior scenario based on the target object.

	Regarding difference A, Mondello also discloses a system for controlling a vehicle based on sensor input ( 

    PNG
    media_image8.png
    360
    994
    media_image8.png
    Greyscale

).   Mondello teaches that when it is failed to recognize the target object, request a server to recognize the target object ( 

    PNG
    media_image9.png
    496
    734
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    877
    992
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    562
    1024
    media_image11.png
    Greyscale

).
	
	Regarding difference B, Mondello teaches a storage configured to store at least one of:  
information regarding an image similar to the target object;
target object information; and
priority information for each vehicle behavior scenario based on the target object ( Mondello trains an neural network with information from target objects:


    PNG
    media_image12.png
    121
    548
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    302
    994
    media_image13.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Flehmig, by 

A:  when it is failed to recognize the target object, request a server to recognize the target object;  and 

B:  a storage configured to store at least one of:  information regarding an image similar to the target object; target object information; and priority information for each vehicle behavior scenario based on the target object,

	Both A and B above as is taught by the Mondello reference described above, with motivation coming from Mondello:


    PNG
    media_image13.png
    302
    994
    media_image13.png
    Greyscale


.

 	Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Flehmig, while the teaching of Mondello continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 3, the apparatus of claim 1, wherein the processor is configured to: control a vehicle behavior based on the priority information (Flehmig:  Numeral 250:

    PNG
    media_image14.png
    588
    985
    media_image14.png
    Greyscale

 ).


Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, in the context of the claim as a whole, the prior art Flehmig and Mondello do not teach or suggest the additional limitations of:   
“when a target object identifier (ID), the vehicle behavior scenario, and priority information are received from the server, update the target object information, vehicle behavior scenario information, and the priority information.”
	In Flehmig/Mondello as applied to claim 1 above, Mondello teaches transmission of unrecognized objects to a server for re-training of an artificial neural network model.  However, there is not reason or motivation for the server to provide “target object identifier (ID), the vehicle behavior scenario, and priority information”, given that the system will receive a new ANN model from the server and generate this information locally. 

Regarding claim 4, in the context of the claim as a whole, there is no reasons, without reliance upon impermissible hindsight, for Flehmig/Mondello to “transmit, to the server, a result of performing the vehicle behavior scenario”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665